 



Security Agreement

 

 

This Security Agreement, dated as of March 14, 2019 (this “Agreement”), by the
undersigned (the “Debtor”) in favor of Jagemann Stamping Company (the “Secured
Party”).

 

Reference is made to that certain Note, dated as of March 14, 2019 (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Note”), by and among Enlight Group II, LLC,
AMMO, Inc. (“Guarantor”), and the lender from time to time party thereto. Unless
otherwise defined herein, terms defined in the Note and used herein shall have
the meanings given to them in the Note. Unless otherwise defined in this
Agreement or in the Note, terms defined in Article 8 or 9 of the UCC are used in
this Agreement as such terms are therein defined.

 

1. For valuable consideration, and to secure the payment and performance of the
obligations hereinafter described, Debtor hereby grants to Secured Party, a
continuing security interest in the items described in Exhibit A, wherever
located, and any and all products and proceeds of such collateral (including,
but not limited to, any claims to any items referred to in this definition, and
any claims of Debtor against third parties for loss of, damage to, or
destruction of, any or all of the collateral or for proceeds payable under or
unearned premiums with respect to policies of insurance) in whatever form,
including cash (collectively referred to as the “Collateral”).

 

2. This Agreement and the security interest created hereby are given for the
purpose of securing: (a) payment of the indebtedness evidenced by the Note; (b)
performance of each agreement of Debtor herein contained and contained in the
Note (including costs of collection); (c) payment and performance of all
existing and future obligations of Debtor to Secured Party; and (d) any and all
amendments, modifications, renewals and/or extensions of any of the foregoing,
including, but not limited to, amendments, modifications, renewals or extensions
which are evidenced by new or additional instruments, documents or agreements or
which change the rate of interest on any obligations secured hereby. It is the
express purpose of Debtor and Secured Party that all obligations of Debtor to
Secured Party shall be subject to Secured Party’s security interest in the
Collateral, regardless of whether such obligations shall be of the same class as
the obligations initially contemplated at the time this transaction was entered
into.

 

3. Debtor represents, warrants and agrees that: (a) Debtor has full title to the
Collateral, free from any liens, leases, encumbrances, defenses or other claims;
the security interest in the Collateral constitutes a first, prior and
indefeasible security interest; and no financing statement covering the
Collateral, or any part thereof, is on file in any public office; (b) Debtor
will execute all documents (including financing statements) and take such other
action as Secured Party deems necessary to create and perfect a security
interest in the Collateral; (c) Debtor will, at its sole cost and expense,
defend any claims that may be made against the Collateral; (d) except as
otherwise provided herein, the Collateral shall be kept at Debtor’s address set
forth herein and Debtor will not, without Secured Party’s prior written consent,
part with possession of, transfer, sell, lease, encumber, conceal or otherwise
dispose of the Collateral or any interest therein; (e) the Collateral will be
maintained in good condition and repair, and will not be used in violation of
any applicable laws, rules or regulations; (f) Debtor will pay and discharge all
taxes and liens on the Collateral prior to delinquency; (g) Debtor will maintain
insurance on the Collateral covering such risks and in such form and amount as
may be required by Secured Party from time to time, with insurers satisfactory
to Secured Party and with loss payable to Secured Party as its interest may
appear, and upon request Debtor will deliver the original of such policy or
policies to Secured Party; (h) Debtor will permit Secured Party to inspect the
Collateral and Debtor’s books and records (including computer files) pertaining
thereto at any time; and (i) the Collateral will at all times remain personal
property.

 

4. In the event Debtor shall fail to perform any obligation hereunder, Secured
Party may, but shall not be obligated to, perform the same, and the cost thereof
shall be payable by Debtor to Secured Party [immediately and without demand].

 

 

 Page 2

 

5. If this Agreement is given to secure obligations of any person or entity
other than Debtor (such person or entity being hereinafter referred to as
“Principal”), Debtor waives notice of default, presentment, demand for payment,
protest, notice of protest, notice of nonpayment or dishonor, and all other
notices and demands of any kind whatsoever; and Debtor consents and agrees that
Secured Party may, from time to time, without notice or demand and without
affecting the enforceability or security hereof: (a) take, alter, enforce or
release any additional security for the obligations secured hereby; (b) renew,
extend, modify, amend, accelerate, accept partial payments on, release, settle,
compromise, compound, collect or otherwise liquidate the obligations secured
hereby or any security therefor, and bid and purchase at any sale; or (c)
release or substitute Principal or any guarantors of the obligations secured
hereby. If any default should be made in the payment or performance of any
obligations secured hereby or in the terms and conditions of any security held
therefor, Secured Party may enforce this Agreement independently of any other
remedy or security Secured Party may at any time hold in connection with the
obligations secured hereby, and it shall not be necessary for Secured Party to
proceed upon or against, and/or exhaust, any other security or remedy before
proceeding to enforce this Agreement. Until all obligations secured hereby are
paid in full, Debtor waives all right of subrogation.

 

6. There shall be a “default” or an “event of default” hereunder upon the
occurrence of any of the following events: (a) default in the payment or
performance of any obligations secured hereby or contained herein; or (b)
occurrence of any “default” or “event of default” under the Note secured hereby
or any security therefor.

 

7. Upon the occurrence of any event of default, all obligations secured hereby
shall, at Secured Party’s option, immediately become due and payable without
notice or demand, and Secured Party shall have in any jurisdiction where
enforcement hereof is sought, in addition to all other rights and remedies which
Secured Party may have under law, all rights and remedies of a secured party
under the Uniform Commercial Code and in addition the following rights and
remedies: (a) to settle, compromise or release on terms acceptable to Secured
Party, in whole or in part, any amounts owing on the Collateral; (b) to enforce
payment and prosecute any action or proceeding with respect to any and all of
the Collateral; (c) to extend the time of payment, make allowances and
adjustments and issue credits in Secured Party’s name or in the name of Debtor;
(d) to foreclose the liens and security interests created under this Agreement
or under any other agreement relating to the Collateral by any available
judicial procedure or without judicial process; (e) to enter any premises where
any Collateral may be located for the purpose of taking possession of or
removing the same; (f) to remove from any premises where the same may be located
the collateral and any and all documents instruments, files and records, and any
receptacles and cabinets containing the same, relating to the Collateral, and
Secured Party may, at Debtor’s cost and expense, use the supplies and space of
Debtor at any or all of its places of business as may be necessary or
appropriate to properly administer and control the Collateral or the handling of
collections and realizations thereon; (g) to receive, open and dispose of all
mail addressed to Debtor and notify postal authorities to change the address for
delivery thereof to such address as Secured Party may designate; (h) to sell,
assign, lease, or otherwise dispose of the Collateral or any part thereof,
either at public or private sale, in lots or in bulk, for cash, on credit or
otherwise, with or without representations or warranties, and upon such terms as
shall be acceptable to Secured Party, all at Secured Party’s sole option and as
Secured Party in its sole discretion may deem advisable. The net cash proceeds
resulting from the collection, liquidation, sale, lease or other disposition of
the Collateral shall be applied, first, to the expenses (including all
attorneys’ fees) of retaking, holding, storing, processing and preparing for
sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all obligations and indebtedness or against principal or
interest to be in Secured Party’s absolute discretion. Debtor will, at Secured
Party’s request, assemble all Collateral and make it available to Secured Party
at such place or places as Secured Party may designate which are reasonably
convenient to both parties, whether at the premises of Debtor or elsewhere, and
will make available to Secured Party all premises and facilities of Debtor for
the purpose of Secured Party’s taking possession of the Collateral or removing
or putting the Collateral in saleable form. Debtor agrees to pay all costs and
expenses incurred by Secured Party in the enforcement of this Agreement,
including without limitation reasonable attorneys’ fees, whether or not suit is
filed hereon.

 

 

 Page 3

 

8. This Agreement expresses the entire understanding of the parties hereto and
may not be altered or amended except with the written consent of each of the
parties. This Agreement shall be binding upon and inure to the benefit of the
respective heirs, executors, administrators, assigns and successors of the
parties hereto. All of Secured Party’s rights and remedies hereunder are
cumulative and not exclusive, and are in addition to all rights and remedies
provided by law or under any other agreement between Debtor and Secured Party,
or otherwise. Where the context permits, the plural term shall include the
singular, and vice versa. Where more than one person signs this Agreement, their
obligations hereunder shall be joint and several.

 

9. This Agreement and your rights and obligations hereunder will be governed by
and construed in accordance with the laws of the State of Delaware. We agree
that any legal action or proceeding with respect to this Agreement may be
brought in either the courts of the State of Wisconsin, Arizona or any other
courts of the United States of America, having jurisdiction over the parties or
security provided herein. For the purpose of any such legal action or
proceeding, we hereby submit to the exclusive jurisdiction of such courts and
agree not to raise and waive any objection we may have based upon the venue of
any such court. We further agree: (1) not to bring any legal action or
proceeding referred in connection with this Agreement in any other court, unless
the courts of the State of Delaware, Arizona or Wisconsin or of the United
States determine that they do not have jurisdiction in the matter; and (2) to
waive any limitation on the time within which an action or proceeding may be
brought under or with respect to this Agreement.

 

10. WE HEREBY WAIVE, AND COVENANT THAT WE WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM, DEMAND, SUIT, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE SUBJECT MATTER HEREOF, ANY LOAN DOCUMENT, OR ANY
OF OUR OBLIGATIONS, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR
WHETHER IN CONTRACT, IN TORT OR OTHERWISE.

 

ENLIGHT GROUP II, LLC – Debtor         By: /s/ Fred Wagenhals     Fred Wagenhals
  Title: AMMO, Inc. CEO     AMMO, Inc. – Sole manager/member of Debtor  

 

AGREED AND ACCEPTED:       Jagemann Stamping Company         By: /s/ Tom
Jagemann     Tom Jagemann   Title: CEO  

 

 

 Page 4

 

Supplemental Information for

 

Security Agreement

 

Dated March 14, 2019

 

The following is a list of Exhibits to the above referenced Agreement, not
attached herewith. Any omitted information will be furnished to the Securities
and Exchange Commission upon request.

 

1. Exhibit “A” Description of Collateral

 

 

 



 